Title: To James Madison from Theodore Peters, 9 December 1802
From: Peters, Theodore
To: Madison, James


					
						Sir.
						Bordeaux 9th. Decemb. 1802
					
					In transmitting To You The Inclosed letters from Mr. Chs. Pinckney, which it has not been in my power to forward sooner for want of a good and safe opportunity, I beg leave To add That I have been Informed by several of my friends on The Continent, That it has pleased the President of The U.S. To appoint me as Vice-agent for This place; The American Newspapers have also related it: yet not having received any official Intelligence I must doubt The Authenticity.  A line from You upon This Subject, will Infinitely Oblige Me.  Respectfully I have The honour To be Sir your most Obt. & humble Servt.
					
						Théodore Peters
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
